                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                                 1:17 CV 252

LOANN MEEKINS, as Guardian Ad          )
Litem for T.W.                         )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )                            ORDER
                                       )
SHANE DAVIS and THE CITY OF            )
KINGS MOUNTAIN,                        )
                                       )
      Defendants.                      )
______________________________________ )

          This matter is before the Court on the “Motion of Plaintiff to Release Loann

Meekins as Guardian Ad Litem” (Doc. 33).

          Information regarding consultation with Defendants is not included in the Motion,

as required by LCvR 7.1(b). Similarly, no brief has been provided, as required by LCvR

7.1(c).

          Accordingly, the “Motion of Plaintiff to Release Loann Meekins as Guardian Ad

Litem” (Doc. 33) is DENIED WITHOUT PREJUDICE.

                                     Signed: April 16, 2019
